DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-18, and 20 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a system, the system comprising, among other essential features, an unbalanced interferometer that separates the first and second lasers and then couples the first and second lasers into the optical resonator in one of the first and second directions based on a delay time in an arm of the unbalanced interferometer, in combination with the rest of the limitations of the above claim.
As to claim 11, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method, the method comprising, among other essential steps, separating a first laser and a second laser with an unbalanced interferometer, coupling the first and second lasers into an optical resonator in first and second directions of propagation within the resonator, wherein the first and second lasers are coupled into one of the first and second directions based on a delay time in an arm of the unbalanced interferometer; and detecting a rate of rotation at a rate detector based on a beat frequency of the first and second lasers, wherein the rate detector receives the first and second lasers as produced by the at least one laser source, in combination with the rest of the limitations of the above claim.
As to claim 20, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a system, the system comprising, among other essential features, a rate detector coupled to receive the first and second lasers as produced by the at least one laser source that detects a rate of rotation based on a beat frequency of the first and second lasers, in combination with the rest of the limitations of the above claim.
With further regard to the above claims, please see pages 7-8 of applicant’s remarks filed June 9, 2022 in response to the previous Office action of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        July 16, 2022